 

Case 1:14-cr-00562-GHW Document 164 Filed 05/21/20 . Page. 1.of.1

{|USDCSDNY
DOCUMENT

ELECTRONICALLY FILED

|| Doc # _
|| pate Fiep:_3 //4/220

-~against-— : ORDER

   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

UNITED STATES OF AMERICA

Leudy Matos
14 CR 562 (GHW)

Docket #

Gregory H. Woods

Judge's Name

, DISTRICT JUDGE:

 

The C.J.A. attorney assigned to this case

Kenneth Paul, Esq.

Attorney's Name

is hereby ordered substituted

 

and the representation of the defendant in the above captioned

Scott B. Tulman, Esq.

Attorney's Name

to May 13, 2020

matter is assigned to + NUNC-PRO-TUNC

 

SO ORDERED.

HK Wliowed

UNITED STATESNQISTRICT JUDGE

Dated: May 14, 2020

 
